Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. ANNOUNCES EARNINGS FOR 2016 BLACKSBURG, VA, FEBRUARY 23, 2017:National Bankshares, Inc. (NASDAQ Capital Market:NKSH) today announced its results of operations for the three and twelve months ended December 31, 2016. The Company reported net income of $14.94 million for the twelve months ended December 31, 2016, a decrease from the $15.83 million earned in 2015. The 2016 return on average assets and return on average equity were 1.24% and 8.30%, respectively. Basic earnings per share in 2016 were $2.15. National Bankshares, Inc. ended 2016 with total assets of $1.23 billion. “In 2016 we celebrated National Bank’s 125th year as a community bank, and we’re extremely thankful to the customers, shareholders, employees and directors, past and present, who have helped us reach this milestone,” said National Bankshares Chairman, President and CEO James G. Rakes. “The low interest rate environment in 2016 continued to reduce margins and earnings. Despite this challenge, we focused on what we can control. We steadily grew our loan and deposit base by seeking out quality credits and providing superior customer service, while investing in the people and technology that will best position us for future growth.” “We were pleased to share a dividend of $1.16 per share with our stockholders in 2016, an increase over the $1.14 per share dividend awarded in 2015,” continued Rakes. “We feel very privileged to be a part of National Bank’s 125-year history, and we are dedicated to serving our customers, communities and shareholders for many years to come.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of The National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 26 full service offices and one loan production office throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ in thousands, except for share and per share data) December 31, 2016 December 31, 2015 Assets Cash and due from banks $ 13,974 $ 12,152 Interest-bearing deposits 80,268 130,811 Federal funds sold Securities available for sale, at fair value 304,282 236,131 Securities held to maturity 134,957 152,028 Restricted stock 1,170 1,129 Total securities 440,409 389,288 Mortgage loans held for sale 478 634 Loans: Loans, net of unearned income and deferred fees 647,752 619,008 Less: allowance for loan losses (8,300 ) (8,297 ) Loans, net 639,452 610,711 Premises and equipment, net 8,853 9,020 Accrued interest receivable 5,260 5,769 Other real estate owned 3,156 4,165 Intangible assets and goodwill 5,966 6,224 Bank-owned life insurance 22,998 22,401 Other assets 13,128 12,344 Total assets $ 1,233,942 $ 1,203,519 Liabilities and Stockholders' Equity Noninterest-bearing deposits $ 171,946 $ 166,453 Interest-bearing demand deposits 605,226 569,787 Savings deposits 96,829 90,236 Time deposits 169,441 192,383 Total deposits 1,043,442 1,018,859 Other borrowed funds Accrued interest payable 55 56 Other liabilities 12,182 12,490 Total liabilities 1,055,679 1,031,405 Stockholders' Equity Preferred stock, no par value, 5,000,000 shares authorized; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding, 6,957,974 shares at December 31, 2016 and December 31, 2015 8,698 8,698 Retained earnings 178,224 171,353 Accumulated other comprehensive loss, net (8,659 ) (7,937 ) Total stockholders' equity 178,263 172,114 Total liabilities and stockholders' equity $ 1,233,942 $ 1,203,519 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ending Twelve Months Ending ($ in thousands, except for share and per share data) December 31, 2016 December 31, 2015 December 31, 2016 December 31, 2015 Interest Income Interest and fees on loans $ 7,333 $ 7,560 $ 29,365 $ 30,446 Interest on federal funds Interest on interest-bearing deposits 123 81 532 254 Interest on securities - taxable 1,285 1,652 5,910 6,776 Interest on securities - nontaxable 1,256 1,343 5,123 5,438 Total interest income 9,997 10,636 40,930 42,914 Interest Expense Interest on time deposits 223 290 988 1,233 Interest on other deposits 793 746 3,178 2,950 Interest on borrowed funds Total interest expense 1,016 1,036 4,166 4,183 Net interest income 8,981 9,600 36,764 38,731 Provision for loan losses 502 1,275 1,650 2,009 Net income after provision for loan losses 8,479 8,325 35,114 36,722 Noninterest Income Service charges on deposit accounts 680 574 2,458 2,250 Other service charges and fees 47 51 212 215 Credit card fees 996 1,018 3,798 3,861 Trust Income 339 327 1,346 1,229 Bank-owned life insurance 150 152 597 603 Other income 247 332 1,289 1,295 Realized securities gain, net 33 28 232 33 Total noninterest income 2,492 2,482 9,932 9,486 Noninterest Expense Salaries and employee benefits 3,078 3,089 12,792 12,522 Occupancy and furniture and fixtures 461 436 1,849 1,743 Data processing and ATM 556 427 2,186 1,657 FDIC assessment 55 138 476 546 Credit card processing 733 706 2,782 2,692 Intangibles and goodwill amortization 39 192 257 999 Net cost of other real estate owned 293 53 472 608 Franchise taxes 322 329 1,296 1,288 Other operating expenses 1,073 901 4,042 3,580 Total noninterest expense 6,610 6,271 26,152 25,635 Income before income tax expense 4,361 4,536 18,894 20,573 Income tax expense 891 978 3,952 4,740 Net Income $ 3,470 $ 3,558 $ 14,942 $ 15,833 Basic net income per share $ 0.50 $ 0.51 $ 2.15 $ 2.28 Fully diluted net income per share $ 0.50 $ 0.51 $ 2.15 $ 2.28 Weighted average number of common shares outstanding Basic 6,957,974 6,957,213 6,957,974 6,953,849 Diluted 6,957,974 6,959,049 6,957,974 6,957,094 Dividends declared per share $ 0.61 $ 0.61 $ 1.16 $ 1.14 Dividend payout ratio 54.02 % 50.09 % Book value per share $ 25.62 $ 24.74 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands) December 31, 2016 December 31, 2015 Net income $ 3,470 $ 3,558 Other Comprehensive Income (Loss), net of tax Unrealized holding loss on available for sale securities net of tax of ($2,845)in 2016 and ($237) in 2015 (5,285 ) (440 ) Reclassification adjustment for gain included in net income, net of tax of ($12) in 2016 and ($10) in 2015 (21 ) (18 ) Net pension gain (loss) arising during the period, net of tax of $132 in 2016 and ($597) in 2015 271 (1,108 ) Less: amortization of prior service cost included in net periodic pension cost net of tax of ($38) in 2016 and ($38) in 2015 (72 ) (72 ) Other comprehensive loss, net of tax of ($2,763) in 2016 and ($882) in 2015 $ (5,107 ) $ (1,638 ) Total Comprehensive Income (Loss) $ (1,637 ) $ 1,920 Twelve Months Ended ($ in thousands) December 31, 2016 December 31, 2015 Net Income $ 14,942 $ 15,833 Other Comprehensive Income (Loss), Net of Tax Unrealized holding loss on available for sale securities net of tax of ($431) in 2016 and ($571) in 2015 (800 ) (1,064 ) Reclassification adjustment for gain included in net income, net of tax of ($65) in 2016 and ($12) in 2015 (121 ) (21 ) Net pension gain (loss) arising during the period net of tax of $132 in 2016 and ($597) in 2015 271 (1,108 ) Less: amortization of prior service cost included in net periodic pension cost net of tax of ($38) in 2016 and ($38) in 2015 (72 ) (72 ) Other comprehensive loss, net of tax of ($402) in 2016 and ($1,218) in 2015 $ (722 ) $ (2,265 ) Total Comprehensive Income $ 14,220 $ 13,568 Key Ratios and Other Data (Unaudited) ($ in thousands) Three Months Ended Twelve Months Ended December 31, December 31, December 31, December 31, Average Balances 2016 2015 2016 2015 Cash and due from banks $ 11,825 $ 12,166 $ 11,401 $ 11,672 Interest-bearing deposits 90,581 111,162 102,819 96,677 Securities available for sale, at fair value 287,754 223,245 278,731 222,937 Securities held to maturity 136,372 152,977 141,023 155,747 Restricted stock 1,170 1,129 1,161 1,121 Mortgage loans held for sale 645 861 585 802 Gross Loans 637,821 624,754 622,486 620,594 Loans, net 628,702 615,801 613,366 611,554 Intangible assets 5,989 6,319 6,068 6,707 Total assets 1,215,267 1,172,071 1,206,745 1,155,594 Total deposits 1,019,896 989,853 1,013,787 976,597 Other borrowings Stockholders' equity 182,598 174,258 180,047 171,732 Interest-earning assets 1,153,744 1,116,759 1,145,329 1,099,517 Interest-bearing liabilities 847,362 822,540 843,443 816,768 Financial Ratios Return on average assets 1.14 % 1.20 % 1.24 % 1.37 % Return on average equity 7.56 % 8.10 % 8.30 % 9.22 % Net interest margin 3.39 % 3.74 % 3.51 % 3.86 % Net interest income-fully taxable equivalent $ 9,818 $ 10,514 $ 40,201 $ 42,394 Efficiency ratio 53.70 % 48.25 % 52.17 % 49.41 % Average equity to average assets 15.03 % 14.87 % 14.92 % 14.86 % Allowance for Loan Losses Beginning balance $ 8,301 $ 8,117 $ 8,297 $ 8,263 Provision for losses 502 1,275 1,650 2,009 Charge-offs (539 ) (1,118 ) (1,806 ) (2,120 ) Recoveries 36 23 159 145 Ending balance $ 8,300 $ 8,297 $ 8,300 $ 8,297 Asset Quality Data (Unaudited) ($ in thousands) December 31, 2016 December 31, 2015 Nonperforming Assets Nonaccrual loans $ 1,168 $ 2,043 Nonaccrual restructured loans 4,687 4,639 Total nonperforming loans 5,855 6,682 Other real estate owned $ 3,156 $ 4,165 Total nonperforming assets $ 9,011 $ 10,847 Accruing restructured loans 3,769 8,814 Loans 90 days or more past due $ 63 $ 156 Asset Quality Ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned 1.38 % 1.74 % Allowance for loans losses to total loans 1.28 % 1.34 % Allowance for loan losses to nonperforming loans 141.76 % 124.17 % Loans past due 90 days or more to loans net of unearned income and deferred fees 0.01 % 0.03 %
